Name: Commission Regulation (EC) No 1012/2003 of 12 June 2003 amending for the 19th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  air and space transport;  politics and public safety;  European construction;  free movement of capital;  international trade
 Date Published: nan

 Avis juridique important|32003R1012Commission Regulation (EC) No 1012/2003 of 12 June 2003 amending for the 19th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 146 , 13/06/2003 P. 0050 - 0051Commission Regulation (EC) No 1012/2003of 12 June 2003amending for the 19th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 866/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 10 June 2003, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Therefore, Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 124, 20.5.2003, p. 19.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:The following entry shall be added under the heading "Natural persons":"Abdelghani MZOUDI (alias (a) Abdelghani MAZWATI, (b) Abdelghani MAZUTI). Place of birth: Marrakesh (Morocco). Date of birth: 6 December 1972. Nationality: Moroccan. Passport No: (a) Moroccan passport No F 879567, issued 29 April 1992 in Marrakesh, Morocco, valid until 28 April 1997, renewed until 28 February 2002; (b) Moroccan passport No M271392, issued 4 December 2000 by the Moroccan Consulate in Berlin, Germany. National identification No: Moroccan personal ID No E 427689, issued 20 March 2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany. Additional information: remanded in custody in Germany (June 2003)."